76 F.3d 374
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lydia PERALTA, Plaintiff-Appellant,v.LEVINDALE HEBREW GERIATRIC CENTER AND HOSPITAL, Defendant-Appellee.
No. 95-2520.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Lydia Peralta, Appellant Pro Se.  Edward Joseph Gutman, Vincent Michael Wills, BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A., Baltimore, Maryland, for Appellee.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary judgment in the Appellee's favor on her claims of national origin discrimination and retaliatory discharge in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1981 & Supp.1995).   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Peralta v. Levindale Hebrew Geriatric Center and Hospital, No. CA-94-3298-HAR (D.Md. Aug. 1, 1995).   We deny Appellant's motion for sanctions and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.